DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 08/19/2022.
Claims 1-2, 5-13 and 20 have been amended.
Claims 25-38 have been added.

Response to Arguments

Applicant’s arguments with respect to independent claims filed on 08/19/2022 have been considered but are moot because the applicant’s arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Objections 
Claims 5-7 and 10-12 objected because of the following informalities (or vagueness): Claim 5 recites "wherein the one or more processors, to receive the configuration, are configured to receive the configuration …" More clarification for the repeated limitations underlined is required.
Claims 6, 7, 10, 11 and 12 recite repeated limitations, similar to claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-38 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 25-38, said claims do not add more new features to the features of their respective depending claims. The Applicant may add new features in the future amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-10, 12-14, 16, 18-22 and 24-38 rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (US 2020/0322887, “Pao”) and its provisional application 62/828490 (“490”) in view of Tong et al. (US 2018/0076856, “Tong”).
Examiner’s note: in what follows, references are drawn to Pao unless otherwise mentioned.
Pao discloses “Techniques for Handling Measurement Set Adaptation” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory ([0158 and Fig. 16] “Example system 1600 includes at least one processing unit (CPU or processor) 1610 and connection 1605 that couples various system components including system memory 1615”), the memory and the one or more processors configured to: 
transmit, to a base station, a request for the base station to switch from configuring the UE with a first reference signal to configuring the UE with a second reference signal ([0112] “The indication 1160 may be sent by the gNB 305 to the UE 310 in response to receipt of a request at the gNB 305 from the UE 310 to change the current RS-set from the first RS-set to the second RS-set” See [490, P26-28]); 
receive, from the base station, a configuration to switch from monitoring for the first reference signal to monitoring for the second reference signal ([0112] “the gNB 305 sends to the UE 310 an indication 1160 that the current RS-set for reporting measurement result is to be changed from the first RS-set to the second RS-set. The indication 1160 may be sent from the gNB 305 to the UE 310, and received at the UE 310, via physical layer signal and/or MAC CE” See [490, P26-28]).
It is noted that while disclosing switching to a second RS, Pao does not specifically teach about a high resolution beam and receiving the second RS. It, however, had been known in the art before the effective date of the instant application as shown Tong as follows; 
wherein the second reference signal is associated with one or more of a more focused beam or a higher beamforming gain than the first reference signal ([Tong, Fig. 16~17AB and 0154] “it is possible to improve communication in a coverage range where communication is difficult, with a high resolution beam”, From Fig. 17A to Fig. 17B, the base station changes from low resolution beams to high resolution beams, and [Tong, 0197] “Based on the feedback information and pre defined criterion(s), which usually could be the CQI level and the beam generating capability of the eNB, the serving eNB decides either to start transmitting data using the current beam reported back by the UE (i.e., the relative low resolution beam) or transmit a set of narrower CSI RS beams (i.e., higher resolution CS! RS beams)”);
monitor for the second reference signal based at least in part on receiving the configuration ([Tong, 0162 and Fig. 16] “In Step S205, the eNB 200 transmits the precoded CSI-RS2.”, [Tong, 0089 and Fig. 10] “In Step S101, the eNB 200 transmits a precoded CSI-RS for each of coverage ranges covered by a plurality of directional beams. At this time, different beam IDs are transmitted for each directivity.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Pao by using the features of Tong in order to maintain communication stability and achieve higher communication quality such that “the base station transmits a first radio signal including identification information to identify the formed directivity and a reference signal. … and determines the directivity to be formed based on the identification information and the quality information.” [Tong, 0005]. 

Regarding claim 8, a network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory ([0158 and Fig. 16] “Example system 1600 includes at least one processing unit (CPU or processor) 1610 and connection 1605 that couples various system components including system memory 1615”), the memory and the one or more processors configured to: 
Receive a request for the network entity to switch from configuring the UE with a first reference signal to configuring with a second reference signal ([0112] “The indication 1160 may be sent by the gNB 305 to the UE 310 in response to receipt of a request at the gNB 305 from the UE 310 to change the current RS-set from the first RS-set to the second RS-set” See [490, P26-28]),
wherein the second reference signal is associated with one or more of a more focused beam or a higher beamforming gain than the first reference signal (This will be discussed in view of Tong.); and 
transmit a configuration to switch ([0112] “the gNB 305 sends to the UE 310 an indication 1160 that the current RS-set for reporting measurement result is to be changed from the first RS-set to the second RS-set. The indication 1160 may be sent from the gNB 305 to the UE 310, and received at the UE 310, via physical layer signal and/or MAC CE” See [490, P26-28]).
It is noted that while disclosing switching to a second RS, Pao does not specifically teach about receiving the second RS. It, however, had been known in the art before the effective date of the instant application as shown Tong as follows; 
wherein the second reference signal is associated with one or more of a more focused beam or a higher beamforming gain than the first reference signal ([Tong, Fig. 16~17AB and 0154] “it is possible to improve communication in a coverage range where communication is difficult, with a high resolution beam”, From Fig. 17A to Fig. 17B, the base station changes from low resolution beams to high resolution beams, and [Tong, 0197] “Based on the feedback information and pre defined criterion(s), which usually could be the CQI level and the beam generating capability of the eNB, the serving eNB decides either to start transmitting data using the current beam reported back by the UE (i.e., the relative low resolution beam) or transmit a set of narrower CSI RS beams (i.e., higher resolution CS! RS beams)”);
to monitoring the second reference signal ([Tong, 0162 and Fig. 16] “In Step S205, the eNB 200 transmits the precoded CSI-RS2.”, [Tong, 0089 and Fig. 10] “In Step S101, the eNB 200 transmits a precoded CSI-RS for each of coverage ranges covered by a plurality of directional beams. At this time, different beam IDs are transmitted for each directivity.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Pao by using the features of Tong in order to maintain communication stability and achieve higher communication quality such that “the base station transmits a first radio signal including identification information to identify the formed directivity and a reference signal. … and determines the directivity to be formed based on the identification information and the quality information.” [Tong, 0005].

Regarding claim 13, it is a method claim corresponding to claim 1, and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 20, it is a method claim corresponding to claim 8, and is therefore rejected for the similar reasons set forth in the rejection of claim 8. 

Regarding claim 33, it is a claim of a non-transitory computer-readable medium corresponding to claim 1, except “one or more instructions that, when executed by one or more processors of a user equipment (UE)” ([0155 and Fig. 16] “a memory storing instructions, a processor executing the instructions to perform either of the processes 1500 or 1550, or some combination thereof.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 36, it is a claim of a non-transitory computer-readable medium corresponding to claim 8, except “one or more instructions that, when executed by one or more processors of a user equipment (UE)” ([0155 and Fig. 16] “a memory storing instructions, a processor executing the instructions to perform either of the processes 1500 or 1550, or some combination thereof.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 8.

With respect to dependent claims:
Regarding claims 2 and 14, the UE of claim 1 and the method of claim 13, respectively, wherein the one or more processors, to monitor for the second reference signal, are configured to receive the second reference signal ([Tong, 0162 and Fig. 16] “In Step S205, the eNB 200 transmits the precoded CSI-RS2.”, [Tong, 0089 and Fig. 10] “In Step S101, the eNB 200 transmits a precoded CSI-RS for each of coverage ranges covered by a plurality of directional beams. At this time, different beam IDs are transmitted for each directivity.”).

Regarding claims 4 and 16, the UE of claim 1 and the method of claim 13, respectively, wherein the first reference signal is a synchronization signal block, and the second reference signal is a channel state information reference signal ([0056] “The power saving configurations 325 and 330 may include a number of RSs (e.g., CSI-RS and/or SSB) for each RS-set.”, and [0058] “The cell 400 includes two RS-sets: a first RS-set 410 and a second RS-set 420.”).

Regarding claims 6 and 18, the UE of claim 1 and the method of claim 13, respectively, wherein the one or more processors are configured to transmit the request if a gain of the first reference signal does not satisfy a gain threshold ([0084] “The UE 310 may consider the channel quality of the current RS-set to fall below the first threshold A1 if, for example the measurement result (e.g., as measured at block 805) (e.g., RSRP, RSRQ, SINR and/or CQI) of at least one RS in the current RS-set is below the first threshold A1.” See [490, P19]).

Regarding claims 7 and 19, the UE of claim 1 and the method of claim 13, respectively, wherein the memory and the one or more processors are configured to transmit the request if a quality of the first reference signal does not satisfy a quality threshold ([0084] “The first condition 810 is that a channel quality of the current RS-set becomes worse than (e.g., less than) a predetermined first threshold A1.” See [490, P19]).

Regarding claims 9 and 21, the network entity of claim 8 and the method of claim 20, respectively, wherein the first reference signal is a synchronization signal block, and the second reference signal is a channel state information reference signal ([0056] “The power saving configurations 325 and 330 may include a number of RSs (e.g., CSI-RS and/or SSB) for each RS-set.”, and [0058] “The cell 400 includes two RS-sets: a first RS-set 410 and a second RS-set 420.”).

Regarding claims 10 and 22, the network entity of claim 8 and the method of claim 20, respectively, wherein the memory and the one or more processors are configured to transmit the configuration if a gain of the first reference signal does not satisfy a gain threshold (aforesaid [0084], [490, P19], and [0097] “Going from left to right in the timeline diagram 900, eventually a point in time (indicated by a dashed line) is reached on the timeline at which the first condition 810 is satisfied, meaning that the channel quality of the current RS-set—that is, of the first RS-set—has fallen to and/or below a first threshold A1.”, See Fig. 11 for steps of 1115 and 1160 as well as [490, Figure on P26] gNB transmits the indication after the first dashed line from the left.).

Regarding claims 12 and 24, the network entity of claim 8 and the method of claim 20, respectively, wherein the memory and the one or more processors are configured to transmit the configuration if a quality of the first reference signal does not satisfy a quality threshold (aforesaid [490, P19], and [0097] “Going from left to right in the timeline diagram 900, eventually a point in time (indicated by a dashed line) is reached on the timeline at which the first condition 810 is satisfied, meaning that the channel quality of the current RS-set—that is, of the first RS-set—has fallen to and/or below a first threshold A1.”, See Fig. 11 for steps of 1115 and 1160 as well as [490, Figure on P26] gNB transmits the indication after the first dashed line from the left.).

Regarding claims 25, 27, 29, 31, 34 and 37, the UE of claim 1, the network entity of claim 8, the method of claim 13, the method of claim 20, the non-transitory CRM of claim 33 and the non-transitory CRM of claim 36, respectively, 
wherein the second reference signal is associated with the more focused beam than the first reference signal (aforesaid [Tong, Fig. 17~17AB, 0154 and 0197]).

Regarding claims 26, 28, 30, 32, 35 and 38, the UE of claim 1, the network entity of claim 8, the method of claim 13, the method of claim 20, the non-transitory CRM of claim 33 and the non-transitory CRM of claim 36, respectively,
Wherein the second reference signal is associated with the higher beamforming gain than the first reference signal (aforesaid [Tong, Fig. 17~17AB, 0154 and 0197]).

Claim(s) 5, 11, 17 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (US 2020/0322887, “Pao”) and its provisional application 62/828490 (“490”) in view of Tong et al. (US 2018/0076856, “Tong”), and further in view of Lee et al. (US 11,082,103, “Lee”).
Examiner’s note: in what follows, references are drawn to Pao unless otherwise mentioned.
Regarding claims 5 and 17, it is noted that while disclosing switching to a second RS, Pao does not specifically teach about receiving configuration in RRC. It, however, had been known in the art before the effective date of the instant application as shown Lee as follows; 
the UE of claim 1 and the method of claim 13, respectively, wherein the one or more processors are configured to receive the configuration in a radio resource configuration message ([Lee, Col. 10, lines 20-22] “a UE-specific RS may be configured through a UE-specific radio resource control (RRC) signaling.”), a medium access control control element (MAC-CE), or downlink control information (These alternatives are not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Pao by using the features of Lee in order to minimize latency while maintaining higher data rates such that “The method comprises transmitting to a terminal, configuration information of reference signals for beam management regarding a transmit (Tx) beam of the BS or a receive (Rx) beam of the terminal” [Lee, Col. 2, lines 7-12]. 

Regarding claims 11 and 23, the network entity of claim 8 and the method of claim 20, respectively, wherein the memory and the one or more processors are configured to transmit the configuration in a radio resource configuration message ([Lee, Col. 10, lines 20-22] “a UE-specific RS may be configured through a UE-specific radio resource control (RRC) signaling.”), a medium access control control element (MAC-CE), or downlink control information alternatives are not examined.).
The rational and motivation for adding this teaching of Lee is the same as for claim 5. 

Claim(s) 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (US 2020/0322887, “Pao”) and its provisional application 62/828490 (“490”) in view of Tong et al. (US 2018/0076856, “Tong”), and further in view of Cirik et al. (US 2021/0105765, “Cirik”) and its provisional application 62/909643 (“643”).
Examiner’s note: in what follows, references are drawn to Pao unless otherwise mentioned.
Regarding claims 3 and 15, it is noted that while disclosing switching to a second RS, Pao does not specifically teach about first RSs for BFD. It, however, had been known in the art before the effective date of the instant application as shown Cirik as follows; 
the UE of claim 1 and the method of claim 13, respectively, wherein the first reference signal is one of a radio link monitoring reference signal or a beam failure detection reference signal ([Cirik, 0200] “A base station may configure a wireless device with one or more first RSs (e.g., SS/PBCH block, CSI-RS, etc.). A base station may configure a wireless device with one or more first RSs (e.g., SS/PBCH block, CSI-RS, etc.), for example, for beam failure detection.” See [643, 0198]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Pao by using the features of Cirik in order to avoid connection drops in new radio communications such that “Instead, after a beam failure on a first device/location, the wireless device may continue to use an activated beam for the second device/location” [Cirik, 0004].


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411